By the Court.
In no event can the property of the plaintiff be assessed for more than its ratable share of the actual cost, and expense of the improvement; and not even the full amount of such proportion, if that exceeds the limits of twenty-five-per centum of its value, as fixed by section 543 of the municipal, code.
The rule in such cases may be thus stated: where annual assessments are made upon the estimated cost and expense of an improvement, and some of the installments have been paid,, and others remain unpaid, and it turns out, when the actual assessable cost is ascertained, that the amount paid on installments based upon the estimated cost was in excess of the rate required by the actual cost, such excess should be allowed and credited on subsequent installments, not ratably, but in the-order in which subsequent installments may mature.
And when installments already paid are shown to be in excess of the rate limited by section 543 of the municipal code-as amended, such excess should, in like manner, be deducted •from subsequent installments. And for the non-payment of installments which are excessive,, no penalty can be attached.
Judgment reversed, and ea/ase remanded.